McFARLAND, J.
This is an action of ejectment. The defendant pleaded the statute of limitations. The jury found in favor of defendant; and the court below, upon motion regularly made by plaintiff, granted a new trial. The defendant appeals from the order granting a new trial. The motion was made upon the ground, among others, of the “insufficiency of the evidence to sustain the verdict”; and that was the main ground upon which the motion was granted, as appears from an opinion delivered by the trial judge. In such a case the trial court has a wide discretion, and we do not disturb its rulings, unless it clearly appears to us that such discretion has been abused; and it is quite clear that there was no such abuse of discretion in the case at bar.
The order appealed from is affirmed.
We concur: Sharpstein, J.; De Haven, J.